DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.

Claim Status
Claims 5 – 9 and 22 – 36 are pending.  Claims 5 and 27 were amended.  Claims 1 – 4 and 10 – 21 were previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2021 was filed after the mailing date of the Notice of Allowance on 8 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5 – 9 and 22 – 36 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the closest prior art of record, Yuen, Mettler May, and Flores, either singularly or in combination, fail to anticipate or render obvious the method comprising 
determining, by the processor, a level of orbit consistency for a plurality of swim strokes performed by the user based on the rotational data, wherein the level of orbit consistency measures a variation in direction of the plurality of swim strokes performed by the user; 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 6 – 9 and 23 – 26, the closest prior art of record, Yuen, Mettler May, Flores, and Roncalez, either singularly or in combination, fail to anticipate or render obvious the method of claim 1, as discussed above.

Regarding claim 27, the closest prior art of record, Yuen, Mettler May, and Flores, either singularly or in combination, fail to anticipate or render obvious a wearable device comprising 
determine a level of orbit consistency for a plurality of swim strokes performed by the user based on the rotational data, wherein the level of orbit consistency 
in combination with all other limitations of the claim as claimed and defined by the applicant.

Regarding claims 28 – 36, the closest prior art of record, Yuen, Mettler May, Flores, and Roncalez, either singularly or in combination, fail to anticipate or render obvious the wearable device of claim 27, as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863